United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-2918
                                ___________

Burma Jean Martin; John Paul Martin; *
Hazel Victoria Martin,                 *
                                       *
                   Appellants,         *
                                       *
      v.                               *
                                       * Appeal from the United States
                                       * District Court for the Eastern
U.S. Trustee; Charles W. Tucker,       * District of Arkansas.
U.S. Trustee and individually; Richard *
L. Cox; Richard L. Cox, P.A.; James F. *      [UNPUBLISHED]
Dowden; James F. Dowden, P.A.;         *
Eichenbaum, Liles, Heister, P.A.;      *
Michael Knollmeyer; Knollmeyer Law *
Office; Brian Sanford; Brian Sanford, *
P.A.; Stephen Niermann; Niermann & *
Olivo, P.A.,                           *
                                       *
                   Appellees.          *
                                  ___________

                           Submitted: November 16 , 2001

                               Filed: December 10, 2001
                                ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       After receiving unfavorable rulings on several lawsuits and a bankruptcy
petition, Burma Jean Martin sued the opposing parties and the bankruptcy trustee
claiming, among other things, fraud, breach of fiduciary duty, breach of contract, and
negligence. The district court* struck the insufficiently pled complaint and ordered
Burma Martin to file an amended complaint. Martin added her parents, John Paul
Martin and Hazel Victoria Martin, as plaintiffs, and pleaded diversity jurisdiction and
federal question jurisdiction based on unspecified federal statutes. The district court
dismissed the amended complaint without prejudice for lack of subject matter
jurisdiction. The Martins moved for reconsideration under Federal Rule of Civil
Procedure 59(e) and for leave to amend the complaint, but the district court denied
these motions, finding the outline of the proposed amended complaint failed to state
a claim upon which relief could be granted and failed to conform to local rules. The
Martins appeal. Although some appellees argue the original dismissal is not before
us because it was not listed in the notice of appeal, we disagree. The Rule 59(e)
motion relates to the substance of the underlying order so both the underlying order
and the motion are reviewable on appeal. Besides, the appellees show no prejudice
or reason why this pro se notice should be strictly interpreted. Greer v. St. Louis
Reg’l Med. Ctr., 258 F.3d 843, 846 (8th Cir. 2001).

       Having reviewed the briefs and the record, we conclude the district court’s
dismissal was proper. Despite the Martins’ contrary contention, the amended
complaint fails to present a substantial federal question or establish complete
diversity of citizenship necessary to support federal jurisdiction. Trimble v. Asarco,
Inc., 232 F.3d 946, 952-53 (8th Cir. 2000) (federal question jurisdiction); see also
Ryan v. Schneider Nat’l Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001) (diversity
jurisdiction). Even liberally construed, the Martins’ claims fail as a matter of law.
We also conclude the district court did not abuse its discretion in denying the


      *
       The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
Martins’ motions for reconsideration or leave to amend. Although the Martins’
contend they discovered new evidence, the motion to reconsider impermissibly
reargues issues raised in the original and amended complaints under different legal
theories. Schoffstall v. Henderson, 223 F.3d 818, 827 (8th Cir. 2000). Leave to
amend a complaint should be liberally granted pretrial, however, different
considerations apply to motions filed after dismissal. Bills v. U.S. Steel, L.L.C., 267
F.3d 785, 788 (8th Cir. 2001). The three complaints presented to the district court are
inadequate to give fair notice to the opposing parties of the claims against them. See
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999). The Martins bear the
consequences of their failure to remedy the complaint in response to the court’s first
order. Bills, 267 F.3d at 788.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-